Case 3:20-cv-02211-EMC Document 92-2 Filed 05/03/20 Page 1 of 6




          EXHIBIT B
                           Case 3:20-cv-02211-EMC Document 92-2 Filed 05/03/20 Page 2 of 6



                      1   MANATT, PHELPS & PHILLIPS, LLP
                          Benjamin G. Shatz (Cal. Bar No. 160229)
                      2   E-mail: BShatz@manatt.com
                          2049 Century Park East, Suite 1700                                        ELECTRONICALLY
                      3   Los Angeles, CA 90067-3119
                          Telephone: 310.312.4000
                                                                                                        FILED
                                                                                                    Superior Court of California,
                      4   Facsimile: 310.312.4224                                                    County of San Francisco

                                                                                                        04/22/2020
                      5   Attorneys for Former California Governors                                 Clerk of the Court
                          Gray Davis and Arnold Schwarzenegger                                         BY: ERNALYN BURA
                                                                                                                 Deputy Clerk
                      6

                      7

                      8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9                              FOR THE COUNTY OF SAN FRANCISCO
                     10

                     11   JOHN ROGERS, AMIR EBADAT,                              No. CGC-20-583685
                          and HANY FARAG,
                     12                                                          MOTION FOR LEAVE TO FILE
                                             Plaintiffs,                         AMICUS BRIEF FROM FORMER
                     13                                                          CALIFORNIA GOVERNORS
                                 v.                                              URGING THE DENIAL OF THE
                     14                                                          MOTION SEEKING AN EMERGENCY
                          LYFT, INC.,                                            PRELIMINARY PUBLIC INJUNCTION
                     15
                                             Defendant.                          Judge: Hon. Ethan Schulman, Dept. 302
                     16                                                          Hearing: TBD
                                                                                 Action Filed: March 12, 2020
                     17

                     18          Former California Governors Gray Davis and Arnold Schwarzenegger respectfully request

                     19   leave to submit a very short amicus brief urging the denial of the pending motion seeking an

                     20   emergency preliminary public injunction.

                     21          Defendant’s counsel consented to the filing of this brief; Plaintiffs’ counsel did not

                     22   respond to a request for consent.

                     23          No party or party’s counsel provided any funding for this brief.

                     24   Dated: April 22, 2020                               MANATT, PHELPS & PHILLIPS, LLP
                     25                                                       By: s/Benjamin G. Shatz
                                                                                  Attorneys for Former California Governors
                     26                                                           Gray Davis and Arnold Schwarzenegger

                     27

                     28
MANATT, PHELPS &
 PHILLIPS, LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                Motion to file Amicus Brief
                           Case 3:20-cv-02211-EMC Document 92-2 Filed 05/03/20 Page 3 of 6



                      1   MANATT, PHELPS & PHILLIPS, LLP
                          Benjamin G. Shatz (Cal. Bar No. 160229)
                      2   E-mail: BShatz@Manatt.com
                          2049 Century Park East, Suite 1700
                      3   Los Angeles, CA 90067-3119
                          Telephone: 310.312.4000
                      4   Facsimile: 310.312.4224

                      5   Attorneys for Former California Governors
                          Gray Davis and Arnold Schwarzenegger
                      6

                      7

                      8                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9                              FOR THE COUNTY OF SAN FRANCISCO
                     10

                     11   JOHN ROGERS, AMIR EBADAT,                               No. CGC-XX-XXXXXXX
                          and HANY FARAG,
                     12                                                           AMICUS BRIEF FROM
                                             Plaintiffs,                          FORMER GOVERNORS
                     13                                                           URGING THE DENIAL OF THE
                                 v.                                               MOTION SEEKING AN EMERGENCY
                     14                                                           PRELIMINARY PUBLIC INJUNCTION
                          LYFT, INC.,
                     15                                                           Judge: Hon. Ethan Schulman, Dept. 302
                                             Defendant.                           Hearing: TBD
                     16                                                           Action Filed: March 12, 2020

                     17

                     18                                            AMICUS BRIEF

                     19          As former chief executives of the State of California, we respectfully urge the Court to

                     20   deny Plaintiffs’ emergency request for preliminary injunction. On March 20, Governor Gavin

                     21   Newsom declared a state of emergency in California requiring tens of millions of Californians to

                     22   adhere to the most sweeping public health measures in our nation’s history. California’s

                     23   Constitution grants this extraordinary power to governors in times of crisis for one reason: to save

                     24   lives. We can think of no worse time to thrust millions of Californians into legal and political

                     25   chaos than now in the midst of national crisis.

                     26          This Court should deny the request for an emergency injunction because Plaintiffs cannot

                     27   demonstrate that they and those similarly situated are likely to suffer irreparable harm. (Cal.

                     28   Retail Portfolio Fund GMBH & Co. KG v. Hopkins Real Estate Grp. (2011) 193 Cal.App.4th
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                            -2-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                Motion to file Amicus Brief
                              Case 3:20-cv-02211-EMC Document 92-2 Filed 05/03/20 Page 4 of 6



                      1   849, 857 [irreparable harm is a cornerstone of the availability of injunctive relief].)

                      2           On March 27, 2020, the President signed into the law the Coronavirus Aid, Relief, and

                      3   Economic Security (CARES) Act (Public Law No. 116-136). This $2.2 trillion nationwide

                      4   emergency relief package is unprecedented in scope and designed to rescue the American

                      5   economy from a public health and economic disaster unseen in modern history. On a rare,

                      6   bipartisan basis, Congress and the President enacted these emergency measures with thoughtfully

                      7   crafted provisions that specifically address small businesses, self-employed freelancers,

                      8   independent contractors, and workers in the so-called “gig economy.” The emergency request

                      9   before this Court, if granted, would throw eligibility for this emergency relief for millions of

                     10   Californians into question.

                     11           In particular, the CARES Act extends unemployment benefits (including an extra $600

                     12   per week) to all employees and independent contractors (e.g., gig-workers / LYFT drivers)

                     13   adversely impacted by COVID-19. In effect, this federal legislation puts all workers, employed

                     14   and independent contractors on the same basic footing. Most importantly, the CARES Act moots

                     15   the essential showing required to sustain injunctive relief, irreparable harm. The CARES Act

                     16   obviates Plaintiffs’ concerns of imminent and irreparable harm.

                     17           Moreover, there are nearly 40 bills currently before the California Legislature that, if

                     18   passed, will address some of the very concerns at the center of this litigation. In short, the

                     19   combination of the CARES Act, providing the Plaintiffs with immediate and short term economic

                     20   relief, coupled with a potential legislative solution, combine to illustrate why emergency

                     21   injunctive relief is improper and unwarranted at this time.

                     22           It is estimated that freelance work contributes nearly $1 trillion to the American economy

                     23   — approaching 5% of U.S. GDP.1 California is uniquely impacted by this global and generational

                     24   shift in our workforce. More than a quarter of California’s economy is powered by freelance and

                     25   independent work — from journalists, to software consultants, to on-demand drivers, web

                     26

                     27
                          1
                           Adam Ozimek, Freelancing in America 2019 (https://www.upwork.com/i/freelancing-in-
                     28
                          america/).
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                   -3-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                 Motion to file Amicus Brief
                              Case 3:20-cv-02211-EMC Document 92-2 Filed 05/03/20 Page 5 of 6



                      1   designers, and home repair experts — this new tech-enabled generation of California’s workforce

                      2   engages in the highest level of independent work of any age bracket in generations.

                      3           Thousands of businesses providing “essential” services during the COVID-19 emergency

                      4   rely on independent contractors, including hospitals, food delivery services and transportation

                      5   network companies, and are urgently trying to maintain access to essential services for vulnerable

                      6   citizens during this unprecedented crisis. Indeed, rural hospitals that rely on independent

                      7   healthcare contractors for surge staffing, are reeling from restrictions on contract staffing. 2

                      8           If nothing else, the COVID-19 crisis has starkly demonstrated that addressing the needs

                      9   and challenges of millions of citizens who choose freelance and independent work, while

                     10   attempting to protect a subset of illegally misclassified workers, is an extremely complex issue

                     11   with national implications given the massive, irreversible shift in the American workforce and

                     12   the new reality we all face in a post-coronavirus world. It may be that an overhaul of programs

                     13   designed to protect employees, such as paid sick-leave, unemployment insurance, and workers’

                     14   compensation, is necessary before reclassification can be implemented without doing more harm

                     15   than good to the very people these laws are designed to protect. In fact, the Legislature is

                     16   currently considering 40 bills that attempt to clarify, revise, or repeal provisions of the law at

                     17   issue in this proceeding. 3

                     18           The COVID-19 pandemic, and the extreme measures required to combat the spread of this

                     19   deadly virus, represent a grave threat to the lives of millions and the very future of the State we

                     20   love. Attempting to force resolution of this complex issue in the middle of this national

                     21   emergency would precipitate another disaster for millions of Californians at the exact moment

                     22   they need steady thoughtful leadership the most.

                     23           Lives are at stake. We strongly and respectfully urge that these issues should be addressed

                     24   through proper legislative and procedural channels outside the context of an emergency request

                     25   during a national emergency, and thus that Plaintiffs’ motion be denied.

                     26   2
                            Katy Grimes, “AB 5 Making Coronavirus Crisis Worse in California’s Rural Areas Lacking
                     27   Independent Healthcare Contractors,” Cal. Globe (Mar. 23, 2020).
                          3
                            Sofia Bollag, “California workers blame new labor law for lost jobs and Lawmakers are
                     28
                          scrambling to fix it. 2/10/20,” N. Bay Bus. J. (Feb. 20, 2020).
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                           -4-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                 Motion to file Amicus Brief
                           Case 3:20-cv-02211-EMC Document 92-2 Filed 05/03/20 Page 6 of 6



                      1   Dated: April 22, 2020                     MANATT, PHELPS & PHILLIPS, LLP

                      2                                             By: s/Benjamin G. Shatz
                                                                        Attorneys for Former California Governors
                      3                                                 Gray Davis and Arnold Schwarzenegger
                      4

                      5

                      6

                      7

                      8

                      9

                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
MANATT, PHELPS &
 PHILLIPS, LLP
                                                                 -5-
  ATTORNEYS AT LAW
    LOS ANGELES
                                                      Motion to file Amicus Brief
